NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0281-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

VINCENT URBANK,

     Defendant-Appellant.
_______________________

                    Submitted February 23, 2021 – Decided March 17, 2021

                    Before Judges Mawla and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Ocean County, Municipal Appeal No.19-10.

                    Vincent Urbank, appellant pro se.

                    Bradley D. Billhimer, Ocean County Prosecutor,
                    attorney for respondent (Samuel Marzarella, Chief
                    Appellate Attorney, of counsel; Cheryl L. Hammel,
                    Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant Vincent Urbank appeals from an August 28, 2019 Law

Division order dismissing his de novo appeal from a municipal court

enforcement proceeding. The Law Division judge concluded the municipal

court proceeding involved a "resolution of a contempt matter[,] and . . . [because

d]efendant was not issued any new violations nor was there disposition of a new

matter[,] . . . there [was] no actual controversy pending before [the c]ourt" to

adjudicate. We reach the same conclusion and likewise dismiss the appeal.

      This case involves an ongoing dispute between defendant and Toms River

Township pertaining to complaints for violation of a municipal ordinance for

defendant's failure to remove an unregistered or inoperable vehicle from his

property, and violation of a property maintenance code for failure to maintain

the exterior of his property in a safe and sanitary condition. The parties are

familiar with the facts, which we recounted in greater detail in State v. Urbank,

No. A-4089-17, (App. Div. May 14, 2019) (slip op. at 1-6).             We found

defendant's arguments on the prior appeal lacked merit, affirmed his

convictions, and remanded for correction of the form of the judgment for reasons

unrelated to this appeal. Id. at 7, 9.

      In July 2019, the municipal court judge held a hearing on the State's

motion to enforce the judgment of conviction. The State proposed rather than


                                                                            A-0281-19
                                         2
continuing to issue more summons for continued violations, Township

inspectors could "go with [defendant], point out everything that needs to be

done, [and] give him a [n]otice of [v]iolation with a compliance date. . . . [I]f

he complies by that date[,] there[ are] no [new] tickets." Defendant objected

arguing "[t]his is just harassment by the [t]own . . . . There is no reason for us

to be here today, absolutely no reason. These two summonses were put to rest,

okay?" Following a lengthy colloquy with defendant, the judge presented him

with two options: work with the Township to be reinspected, or do not, and face

new summonses for the same violations. Defendant declined to cooperate. The

judge ordered a police escort for the Township to inspect the property and "if

any violations [were] found, . . . a [n]otice of [v]iolation be provided to the

defendant with . . . a reasonable amount of time for compliance" and a

reinspection date.

      Defendant filed a de novo appeal in the Law Division. In its opposition,

the State argued the matter was an enforcement proceeding and defendant "has

no right to appeal in this instance and his notice of appeal should be rejected[

because t]here are no outstanding charges." The Law Division judge agreed and

dismissed the appeal.

      Defendant raises the following points on this appeal:


                                                                            A-0281-19
                                        3
            POINT 1 – THE TRIAL JUDGE AND PROSECUTOR
            ARE IN CONTEMPT.

            POINT 2 – ENFORCEMENT HEARING.

            POINT 3 – RIVKIN V. DOVER TOWNSHIP RENT
            LEVELING BOARD.

            POINT 4 – FIFTH AMENDMENT DUE PROCESS
            (Not Raised Below).

            POINT 5 – FOURTEENTH AMENDMENT DUE
            PROCESS (Not Raised Below).

            POINT 6 – MAPP V. OHIO, 367 U.S. 643,
            REHEARING DENIED, 368 U.S. 871 (1961).

            POINT 7 – FIFTH AMENDMENT                      DOUBLE
            JEOPARDY (Not Raised Below).

            POINT 8 – EQUAL PROTECTION (Not Raised
            Below).

            POINT 9 – THOMAS V. CITY OF WEST HAVEN
            (Not Raised Below).

            POINT 10 – TITLE 18, U.S.C., SECTION 245 (Not
            Raised Below).

            POINT 11 – TITLE 18, U.S.C., SECTION 242 (Not
            Raised Below).

In his reply brief, defendant raises the following additional points:

            POINT 1 – COLLATERAL ESTOPPEL (Not Raised
            Below).


                                                                        A-0281-19
                                        4
             POINT 2 – DUE PROCESS (Not Raised Below).

             POINT 3 – DOUBLE JEOPARDY (Not Raised Below).

             POINT 4 – RES JUDICATA (Not Raised Below).

             POINT 5 – PROBABLE CAUSE (Not Raised Below).

The gravamen of defendant's arguments on appeal is that the Law Division judge

erred in dismissing the matter, the prosecutor lacked the ability to enforce the

judgment of conviction, and the municipal court lack jurisdiction to grant

enforcement.

      We review the Law Division judge's decision to determine whether there

is sufficient credible evidence in the record to support it. State v. Johnson, 42

N.J. 146, 162 (1964). Our review of the judge's legal determinations is plenary.

State v. Adubato, 420 N.J. Super. 167, 176 (App. Div. 2011).

      "It is . . . well settled that a judgment, in order to be eligible for appeal as

a final judgment, must be final as to all parties and all issues . . . . A trial court

order which retains jurisdiction is by definition not final." Pressler & Verniero,

Current N.J. Court Rules, cmt. 2.2.2 on R. 2:2-3 (2020) (citing House of Fire v.

Zoning Bd., 426 N.J. Super. 157 (App. Div. 2012)). Furthermore, "an order

entered pursuant to R[ule] 1:10-3, relief to litigants, that directs the issuance of

an arrest warrant for the purpose of producing in court the obligor for an ability-


                                                                               A-0281-19
                                          5
to-pay hearing is interlocutory because no final determination respecting

remediable non-compliance with the underlying order has yet been made."

Pressler & Verniero, Current N.J. Court Rules, cmt. 2.3.3 on R. 2:2-3 (2020)

(citing Saltzman v. Saltzman, 290 N.J. Super. 117 (App. Div. 1996)).

      It is clear the municipal court judge was enforcing the judgment of

conviction. As in Saltzman, it is evident the judge's order was not final because

it permitted the Township to inspect defendant's property and issue a notice of

violation and a reinspection date, and therefore contemplated further

proceedings, thereby retaining jurisdiction. Furthermore, as the Law Division

judge noted, there was no disposition of a new matter. Indeed, the Township

had not issued new summonses and complaints for violations.

      For these reasons, the matter was properly dismissed, and we in turn

dismiss the appeal pursuant to Rule 2:2-3. Defendant's remaining arguments

lack sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(2).

      Dismissed. We do not retain jurisdiction.




                                                                            A-0281-19
                                        6